 Case 6:19-cv-00571-JDK-JDL Document 10 Filed 04/22/21 Page 1 of 2 PageID #: 40




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                             TYLER DIVISION

GERALD DWAYNE TEMPLETON,                       §
#13381-078                                     §
                                               §   Case No. 6:19-cv-571-JDK-JDL
v.                                             §   Criminal Case No. 6:16-cr-33
                                               §
UNITED STATES OF AMERICA                       §

        ORDER ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE
       Before the Court is Gerald Dwayne Templeton’s motion to vacate or correct his

 federal sentence under 28 U.S.C. § 2255. The case was referred to United States

 Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636.

       On March 15, 2021, Judge Love issued a Report recommending that the Court

 dismiss the motion without prejudice for lack of jurisdiction. Docket No. 8. The

 Report further recommended that a certificate of appealability be denied sua sponte.

 A copy of this Report was sent to Movant at the address he provided; however, it was

 returned to the Court as undeliverable. Docket No. 9. Local Rule CV-11(d) requires

 pro se litigants to keep the clerk advised of their current physical address.

       This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

 examines the entire record and makes an independent assessment under the law.

 Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

 superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

 file objections from ten to fourteen days).


                                               1
Case 6:19-cv-00571-JDK-JDL Document 10 Filed 04/22/21 Page 2 of 2 PageID #: 41




      Here, Movant did not object in the prescribed period. The Court therefore

reviews the Magistrate Judge’s findings for clear error or abuse of discretion and

reviews the legal conclusions to determine whether they are contrary to law. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S.

918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

      Having reviewed the Magistrate Judge’s Report and the record in this case,

the Court finds no clear error or abuse of discretion and no conclusions contrary to

law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

United States Magistrate Judge (Docket No. 8) as the findings of this Court. It is

therefore ORDERED that Templeton’s motion to vacate or correct his federal

sentence is DENIED and this case is DISMISSED WITHOUT PREJUDICE.

Further, a certificate of appealability is DENIED.

          So ORDERED and SIGNED this 22nd day of April, 2021.



                                               ___________________________________
                                               JEREMY D. KERNODLE
                                               UNITED STATES DISTRICT JUDGE




                                           2
